 

Exhibit 10.18

 

Francesca’s Holdings Corporation

 

November 26, 2014

 

Michael W. Barnes

Frisco, Texas

 

Re:    Terms of Employment

 

Dear Mike:

 

We are pleased to offer you a position with Francesca’s Holdings Corporation and
subsidiaries (the “Company”) as the President and Chief Executive Officer and
Chairman of the board of directors, reporting to the Company’s board of
directors. You will be based at the Company’s corporate headquarters (the
“Corporate Headquarters”) in Houston, Texas.

 

In accordance with our discussions, set forth below are the terms and conditions
of our offer of employment to you, subject only to our completion of a
satisfactory background check and approval of the Company’s Board of Directors.

 

1.          Start Date. We look forward to a start date of December 4, 2014 (the
“Start Date”). Your employment with the Company shall be on an at-will basis.
The terms of your employment hereunder shall be governed by the laws of the
State of Texas.

 

2.          Time Commitment to Duties. You shall devote substantially all of
your business time to the proper and efficient performance of services under
this Agreement.

 

3.          Annual Base Salary. Your initial Base Salary shall be at the rate of
$875,000 per annum, commencing as of January 5, 2015. Your Base Salary may be
increased from time to time by the Board of Directors of the Company (the
“Board”).

 

4.          Annual Bonus. Commencing with the fiscal year of the Company that
commences on or about February 1, 2015, your aggregate threshold, target and
maximum annual incentive bonus amounts for a particular fiscal year shall equal
Fifty Percent (50%), One Hundred Fifty Percent (150%) and Two Hundred Percent
(200%), respectively, of your Base Salary for that fiscal year; provided, if
actual achieved amount falls between any of the established threshold, target or
maximum amounts, the bonus amount will scale up pro-rata in accordance with the
actual achieved amount. For purposes of the annual bonus award, all applicable
targets will be set by the Board of Directors.

 

5.          Retirement, Welfare and Fringe Benefits. You shall be entitled to
participate in all employee savings and welfare benefit plans and programs, and
fringe benefit plans and programs, made available by the Company to the
Company’s employees generally, in accordance with the eligibility and
participation provisions of such plans and as such plans or programs may be in
effect from time to time.

 

6.          Business Expenses. You shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business expenses incurred by you in
connection with the performance of your duties hereunder in accordance with the
Company’s expense reimbursement policies and procedures.

 

 

 

  

7.          Vacation. You shall be entitled to twenty-five (25) working days of
paid vacation per annum, accruing in accordance with the Company’s vacation
policy.

 

8.          Performance Based Restricted Stock Award. During the Company’s 2015
fiscal year and for each year thereafter, the Company will grant to you (so long
as you are employed by the Company at the time it grants its annual equity
awards) an award of restricted shares of common stock. The award will be granted
under the Francesca’s Holdings Corporation 2011 Equity Incentive Plan, and the
terms and conditions of the award will be determined by the Board. The target
number of shares of any common stock subject to the award will equal $2,500,000
divided by the closing price of a share of Company common stock on The Nasdaq
Stock Market on the last trading day prior to the date of grant of the award.

 

9.          Hiring Grant of Stock Options. Upon commencement of employment with
the Company, you will be granted an award of One Million (1,000,000) stock
options to acquire shares of common stock (“Option Grant”). Fifty percent (50%)
of these shares will vest after year 3 if the stock achieves a $20 or higher
value for 60 of 90 consecutive trading days during that 3 year period and you
are still employed by the Company. The remaining 50% of the shares will vest at
the end of year 5 if the stock achieves a $25 or higher value for 60 of 90
consecutive trading days at any time between years 3 and 5 and you are still
employed by the Company. If the year 3 price target is missed, 100% of the
shares can vest at the end of year 5 if the stock achieves a $25 or higher value
for 60 of 90 consecutive trading days between years 3 and 5 and you are still
employed by the Company.

 

10.         Effect of Change in Control on Option Grant. In the event a Change
in Control (as defined below) occurs prior to the last day of the 5-year period
in section 9 above and prior to a termination of your employment with the
Company for any reason and provided further that the value of the Company’s
common stock is equal to or greater than One Hundred Forty Percent (140%) of the
exercise price per share of the Option Grant, the total number of shares subject
to the Option Grant that are outstanding and unvested as of the date of such
Change in Control shall remain eligible to vest and become exercisable on the
first to occur of the following events after such Change in Control (regardless
of whether the stock price goals in section 9 above are attained after the date
of such event):

 

(i)          The date you cease to be employed by the Company due to a
termination of the your employment by the Company without Cause;

 

(ii)         The date you cease to be employed by the Company due to a
termination of employment by you for Good Reason (as defined below); and

 

(iii)        The last day of the 5-year period in section 9 above, subject
to your continuous employment by the Company through the last day of such 5-year
period.

 

-2-

 

  

11.         Termination of Employment.

 

(a)          Termination. Your employment by the Company may be terminated by
the Company: (i) immediately upon notice, with Cause (as defined below), or
(ii) with no less than thirty (30) days’ advance written notice to you, without
Cause, or (iii) immediately in the event of your Disability (as defined below)
or your death. You may terminate your employment by the Company for any reason
with no less than thirty (30) days’ advance written notice to the Company. The
date your employment by the Company terminates is referred to herein as your
“Severance Date.”

 

(b)          Benefits upon Termination. Regardless of the reason for the
termination of your employment with the Company, in connection with such
termination the Company will pay you accrued and unused vacation (if any) and
you will be entitled to any benefits that are due to you under the Company’s
401(k) plan in accordance with the terms of that plan. If you hold any stock
options or other equity or equity-based awards granted by the Company, the terms
and conditions applicable to those awards will control as to the consequences of
a termination of your employment on those awards. In addition to the foregoing,
if your employment with the Company terminates as a result of a termination by
the Company of your employment without Cause (as defined below), the Company
will (subject to the other conditions set forth in subsection (c) below)
continue to pay you (as severance pay) your Base Salary and Target Bonus, at the
rate in effect immediately prior to the Severance Date and subject to tax
withholding and other authorized deductions, for a period of eighteen (18)
months following your Severance Date (the “Severance Benefit”), in accordance
with the Company’s standard payroll practices.

 

(c)          Conditions for Receipt of Severance Benefit. In order to receive
any Severance Benefit, you must, upon or promptly following your Severance Date,
provide the Company with a separation agreement which shall contain a valid,
executed general release agreement in a form acceptable to the Company, and such
release shall have not been revoked. You agree and acknowledge that such
separation agreement may contain additional restrictive covenants, including,
without limitation, non-solicitation, non-compete and non-disparagement
covenants covering a period of 18 months after Severance Date.

 

12.         Defined Terms. As used in this Agreement, the following terms shall
be defined as follows:

 

(a)          “Cause” shall mean that one or more of the following has occurred:
(i) you have committed a felony (under the laws of the United States or any
relevant state, or a similar crime or offense under the applicable laws of any
relevant foreign jurisdiction); (ii) you have engaged in acts of fraud,
dishonesty or other acts of material misconduct in the course of your duties;
(iii) your abuse of narcotics or alcohol that has or may reasonably harm the
Company; (iv) any violation by you of the Company’s written policies; (v) your
failure to perform or uphold your duties and/or you fail to comply with
reasonable directives of the Company’s Board of Directors; or (vi) any breach by
you of any provision of Section 6, or any material breach by you of this
Agreement or any other contract you are a party to with the Company.

 

-3-

 

  

(b)          “Change in Control”. The occurrence of any of the following shall
be deemed a “Change in Control”: (a) a change in the ownership of the Company
occurs on the date that any one Person (as defined below) or more than one
Person acting as a group (as determined under Treas. Reg.
Section 1.409A-3(i)(5)(v)(B)), other than a subsidiary of the Company, acquires
ownership of stock of the Company that, together with stock held by such Person
or group, constitutes more than 85% of the total fair market value or total
voting power of stock of the Company or (b) a change in the ownership of a
substantial portion of the Company’s assets occurs on the date that any one
Person, or more than one Person acting as a group (as determined under Treas.
Reg. Section 1.409A-3(i)(5)(v)(B)), other than a subsidiary, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) assets from the Company that have a total
gross fair market value of more than 85% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions.

 

(c)          “Disability” shall mean a physical or mental impairment which
renders you unable to perform the essential functions of your employment with
the Company, even with reasonable accommodation that does not impose an undue
hardship on the Company, for more than 180 days in any 12-month period, unless a
longer period is required by federal or state law, in which case that longer
period would apply.

 

(d)          “Good Reason” means the occurrence (without your consent) of any
one or more of the following conditions: (A) a material diminution by the
Company in your rate of Base Salary; (B) a material diminution by the Company in
your authority, duties, or responsibilities; (C) a material change in the
geographic location of your principal office with the Company (for this purpose,
in no event shall a relocation of such office to a new location that is not more
than fifty (50) miles from the current location of the Company’s executive
offices constitute a “material change”); or (D) a material breach by the Company
of this Agreement.

 

IN WITNESS WHEREOF, each party has signed this Agreement on the date shown
below.

 

Francesca’s Holdings Corporation   Michael W. Barnes           By: /s/ Greg
Brenneman   By: /s/ Michael Barnes   Name: Greg Brenneman        Name: Michael
Barnes   Title: Chairman                 Date: November 26, 2014   Date:
November 26, 2014

 

-4-

 